Case: 2:20-cv-05405-ALM-EPD Doc #: 30 Filed: 03/31/21 Page: 1 of 2 PAGEID #: 445




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


STEPHEN MOYER,                                   :
                                                 : Case No. 2:20-cv-5405
               Plaintiff,                        :
                                                 : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                        :
                                                 : Magistrate Judge Deavers
SimBad LLC, et al.                               :
                                                 :
               Defendants.                       :


                                             ORDER

       This matter is before the Court on Magistrate Judge Deavers’ January 12, 2021 Report and

Recommendation (ECF No. 28). Magistrate Deavers recommends remanding this action to the

Franklin County Court of Common Pleas and denying Plaintiffs Sarah Popovich and Charles

Popovich’s request for attorney fees. The Report and Recommendation advised the parties that

they had fourteen days to raise any objections and notified them that a failure to object within the

prescribed time period would result in a waiver of the right to have the district court judge review

the Report and Recommendation de novo.

       Noting that no objections have been filed and that the time for filing objections has expired,

this Court ADOPTS Magistrate Deavers’ Report and Recommendation [#28] as this Court’s

findings of facts and law. Accordingly, the Court GRANTS Plaintiff Stephen Moyer’s Motion to

Remand [#15] and the subsequent Motion to Remand filed by Plaintiffs Stephen Moyer, Charles

Popovich, and Sarah Popovich [#29]. Additionally, the Court GRANTS IN PART and DENIES

IN PART Plaintiffs Charles Popovich and Sarah Popovich’s Motion to Remand to State Court

and for Attorneys’ Fees [#16]. The Court grants the remand but denies their request for attorney



                                                 1
Case: 2:20-cv-05405-ALM-EPD Doc #: 30 Filed: 03/31/21 Page: 2 of 2 PAGEID #: 446




fees. Finally, Defendant Greatwide Dallas Mavis LLC’s Motion to Strike [#10] is now MOOT.

This action is hereby REMANDED to the Court of Common Pleas for Franklin County.

      IT IS SO ORDERED.

                                                                   __
                                         ALGENON L. MARBLEY
                                         CHIEF UNITED STATES DISTRICT JUDGE

DATED: March 31, 2021




                                           2
